Citation Nr: 0602935	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer and 
benign prostatic hypertrophy, including as secondary to in-
service herbicide exposure.

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for arthritis of the 
hands with joint pain.  

5.  Entitlement to service connection for hyperopia and 
presbyopia (claimed as vision problems), including as 
secondary to in-service herbicide exposure.

6.  Entitlement to service connection for bilateral knee 
pain, including as secondary to in-service herbicide 
exposure.

7.  Entitlement to service connection for back pain, 
including as secondary to 
in-service herbicide exposure.
8.  Entitlement to service connection for hypertension, 
including as secondary to in-service herbicide exposure or 
service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1972, including in the Republic of Vietnam.   

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The veteran and his spouse testified in support of these 
claims at hearings held in May 2003, before a Decision Review 
Officer at the RO, and in October 2005, before the Board by 
video conference.  


During the latter hearing, the veteran submitted additional 
evidence, specifically, VA and private treatment records, to 
the Board.  The veteran also submitted a written statement 
waiving the RO's initial consideration of such evidence.  
Accordingly, the Board need not remand this case to the RO 
for review of the evidence.  

The claims on appeal initially included entitlement to 
service connection for diabetes mellitus, including as 
secondary to in-service herbicide exposure.  However, in a 
rating decision dated in October 2004, the RO granted the 
veteran that claim.  It is thus no longer on appeal.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
regarding his claims.  

2.  The veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicides.

3.  The veteran does not currently have prostate cancer.

4.  Benign prostatic hypertrophy is not related to the 
veteran's active service and is not a disease for which 
service connection may be presumed secondary to in-service 
herbicide exposure.

5.  The veteran does not currently have a respiratory 
disorder.

6.  The veteran does not currently have a skin disorder.

7.  Arthritis of the hands with joint pain is not related to 
the veteran's active service and did not manifest to a 
compensable degree within a year of the veteran's discharge 
from active service. 

8.  Hyperopia and presbyopia are congenital or development 
defects of the eye.

9.  The veteran does not have additional disability due to 
disease or injury superimposed upon his hyperopia or 
presbyopia.    

10.  Bilateral knee pain is not related to the veteran's 
active service and is not a disease for which service 
connection may be presumed secondary to in-service herbicide 
exposure.

11.  Back pain is not related to the veteran's active service 
and is not a disease for which service connection may be 
presumed secondary to in-service herbicide exposure.

12.  Hypertension is not related to the veteran's active 
service or service-connected diabetes mellitus, did not 
manifest to a compensable degree within a year of the 
veteran's discharge from active service, and is not a disease 
for which service connection may be presumed secondary to in-
service herbicide exposure.


CONCLUSIONS OF LAW

1.  Prostate cancer and benign prostatic hypertrophy were not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).

2.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

3.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).

4.  Arthritis of the hands with joint pain was not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).

5.  Hyperopia and presbyopia (claimed as vision problems) 
were not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1116, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).

6.  Bilateral knee pain was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

7.  Back pain was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

8.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letters dated in February 2002, before deciding the veteran's 
claims for service connection for prostate cancer, a 
respiratory disorder, a skin disorder and arthritis of the 
hands with joint pain in a rating decision dated in July 
2002, and in October 2003, March 2004 and May 2004, before 
deciding the veteran's claims for service connection for 
benign prostatic hypertrophy, hyperopia and presbyopia, 
bilateral knee pain, back pain, and hypertension in a rating 
decision dated in October 2004.  The timing of such notice 
letters thus reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II. 

The content of these notice letters considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the February 2002, October 2003, March 2004 and May 2004 
notice letters, the RO acknowledged the veteran's claims, 
informed him of the evidence necessary to support those 
claims, the VCAA and VA's duty to assist, and indicated that 
it was developing his claims pursuant to that duty.  The RO 
noted the evidence it had requested and/or received in 
support of the veteran's claims and the evidence it was 
responsible for securing.  The RO indicated that it would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claims, including medical records, 
employment records, and records from federal agencies, 
provided he identified the sources of that evidence.  The RO 
also indicated that it was the veteran's responsibility to 
ensure VA's receipt of all pertinent records.  The RO noted 
that if the veteran wished the RO to obtain private medical 
records on his behalf, he should sign the enclosed forms 
authorizing their release.  The RO advised the veteran to 
identify or send directly to VA all evidence or information 
he had to support his claims.    

Moreover, in a letter dated in July 2004, rating decisions 
dated in July 2002 and October 2004, statements of the case 
issued in October 2002 and February 2005, and supplemental 
statements of the case issued in June 2003, March 2004, June 
2004 and June 2005, the RO provided the veteran some of the 
same information furnished in the aforementioned notice 
letters, noted that it had requested, but not received, 
certain records from treatment providers the veteran had 
identified, and again informed the veteran that it was his 
responsibility to ensure VA's receipt of all evidence he 
wanted VA to consider in support of his claims.  The RO also 
explained the reasons for which the RO denied his claims, 
identified the evidence it had considered in doing so and the 
evidence still needed to substantiate those claims, and 
furnished the veteran the provisions pertinent to those 
claims, including those governing VA's duties to notify and 
assist.  

B.  Duty to Assist

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file the evidence the 
veteran identified as being pertinent to those claims, 
including service medical records and VA and private 
treatment records.  Second, the RO conducted medical inquiry 
in an effort to substantiate the veteran's claims.  
Specifically, the RO afforded the veteran a VA Agent Orange 
examination, during which an examiner discussed the presence 
of the claimed disorders.  The examiner did not address the 
etiology of such conditions, but given the facts in this 
case, a medical opinion discussing etiology is not necessary 
to decide the veteran's claims.  

The regulation implementing the VCAA, 38 C.F.R. § 3.159, 
discusses whether medical inquiry should be pursued in 
support of a claim.  Under 38 C.F.R. 
§ 3.159(c)(4) (2005), VA is to provide a medical examination 
or obtain a medical opinion if VA determines it is necessary 
to decide the claim.  A medical examination or medical 
opinion is deemed necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains the following: 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
evidence that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and, evidence that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.

As discussed in the aforementioned statements of the case and 
supplemental statements of the case and reiterated below, 
with regard to each claim on appeal, the evidence that 
constitutes the record does not show all of the elements 
necessary to warrant medical inquiry.  Based on this fact, VA 
is not required to obtain a medical opinion in an effort to 
substantiate the veteran's claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  The Board thus 
deems the record ready for appellate review.   

II.  Analysis of Claims

The veteran seeks service connection for multiple conditions, 
including prostate cancer, benign prostatic hypertrophy, 
respiratory and skin disorders, arthritis of the hands with 
joint pain, hyperopia, presbyopia, bilateral knee and back 
pain and hypertension, which allegedly developed in service, 
in some cases secondary to in-service herbicide exposure or 
service-connected diabetes mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Some disabilities, such as congenital or developmental 
defects and refractive error of the eye, are not deemed 
diseases or injuries for VA purposes.  38 C.F.R. 
§ 3.303(c) (2004).  However, under certain circumstances, 
service connection may be granted for such disabilities if 
they are shown to have been aggravated during service.  See 
38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); 
VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, 
VA's General Counsel indicated that, for service connection 
purposes, there is a distinction under the law between a 
congenital or developmental "disease" and a congenital 
"defect."  Congenital diseases may be service connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, may not be service connected in 
its own right.  However, service connection may be granted 
for additional disability due to disease or injury 
superimposed upon such defect in service.  VAOPGCPREC 82-90.  

Where a veteran served for at least 90 days during a period 
of war on or after January 1, 1947, and manifested arthritis 
or cardiovascular-renal disease, including hypertension, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2005).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will also be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2005).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; 
non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Prostate Cancer & Benign Prostatic Hypertrophy 

According to written statements submitted during the course 
of this appeal and testimony presented at hearings conducted 
in May 2003 and October 2005, the veteran developed prostate 
problems during his 55 days of service in Vietnam, when he 
was exposed to Agent Orange.  He initially indicated that 
these problems began in 1992 and that a physician at a VA 
facility diagnosed him with prostate cancer in 1994.  He then 
indicated that a private or VA physician diagnosed him with 
this disease in 2002.  The veteran's representative requests 
the Board to give the veteran the benefit of the doubt in the 
resolution of his claim.  

As previously indicated, the veteran had active service from 
November 1968 to November 1972, including in the Republic of 
Vietnam.  He is therefore presumed to have been exposed to 
herbicide agents.  During active service, he did not report 
or receive treatment for any complaints associated with his 
prostate.  On separation examination conducted in May 1972, 
an examiner noted a normal clinical evaluation of all 
systems.  

Post-service medical documents, specifically, VA treatment 
records dated since 2002, establish that the veteran has 
recently received treatment and undergone surgery, or more 
specifically, a cystoscopy, for prostate complaints.  Health 
care providers have attributed these complaints to benign 
prostatic hypertrophy and prostatitis.  In 2002, such 
providers also discussed the possibility of a tumor, but 
results of testing failed to confirm the existence thereof.  
The question thus becomes whether benign prostatic 
hypertrophy is related to the veteran's active service, 
including his presumed Agent Orange exposure.  

As noted above, to merit an award of service connection on a 
direct basis, the record must include competent evidence 
etiologically linking a current disability to service.  In 
this case, the record includes a recent diagnosis of benign 
prostatic hypertrophy, dated decades after the veteran's 
discharge from service, and the veteran's assertions linking 
that condition to his active service in the Republic of 
Vietnam.  The record also includes the veteran's assertions 
that he has been diagnosed with prostate cancer.  The veteran 
has not submitted medical evidence confirming such a 
diagnosis or a link between his benign prostatic hypertrophy 
and service.  The veteran's assertions, alone, are 
insufficient to diagnose a current disability or to establish 
the required nexus in this case given that the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to render his own opinions on diagnosis and 
causation competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions). 

To merit an award of service connection on a presumptive 
basis under 38 C.F.R. 
§ 3.309(e) due to Agent Orange exposure, the veteran must be 
seeking service connection for a disease recognized as 
presumptive under 38 C.F.R. § 3.309(e).  In this case, one of 
the diseases for which the veteran seeks service connection 
is benign prostatic hypertrophy, which, under the applicable 
regulatory provision, is not one of the diseases for which 
service connection may be presumed secondary to Agent Orange 
exposure.  

Inasmuch as the veteran does not currently have prostate 
cancer, no medical professional has related the veteran's 
benign prostatic hypertrophy to his active service, including 
his presumed Agent Orange exposure, and such a condition is 
not a disease for which service connection may be presumed 
under 38 C.F.R. 
§ 3.309(e), the Board concludes that prostate cancer and 
benign prostatic hypertrophy were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as there is a 
preponderance of evidence against the claim; it must 
therefore be denied.

B.  Respiratory Disorder

The veteran alleges that he developed a respiratory disorder 
during his 55 days of service in Vietnam, when he was exposed 
to Agent Orange.  He explains that, immediately after 
arriving in Vietnam, he began to feel the onset of allergies, 
experienced sneezing and coughing, and took medication to 
alleviate the symptoms.  Thereafter, including post-
discharge, he allegedly began to cough any time he was 
exposed to small particles like dust.  He asserts that, after 
discharge, beginning in 1994, he sought treatment for such a 
cough.  The veteran's representative requests the Board to 
give the veteran the benefit of the doubt in the resolution 
of his claim.  

During active service from November 1968 to November 1972, 
the veteran once reported a non-productive cough in addition 
to a sore throat, high temperature and chills.  An examiner 
attributed such symptoms to viral flu syndrome.  On 
separation examination conducted in May 1972, the veteran 
expressed no respiratory complaints and an examiner noted a 
normal clinical evaluation of all systems, including the 
nose, sinuses, mouth, throat, lungs and chest.  

Post-service medical documents, specifically, VA treatment 
records dated since 2002, establish that the veteran sought 
medication for a reactive airway cough in 2002 and 2003 and 
reported a history of bronchitis two years prior to 2002.  X-
rays of the chest taken in December 2000 and November 2002 
showed no active disease, including pulmonary tuberculosis, 
in the chest.  No health care provider has attributed the 
veteran's cough to a particular respiratory disorder.  

Again, to merit an award of service connection on a direct 
basis, the record must include, in part, a competent 
diagnosis of a current disability.  In this case, the 
veteran's assertions represent the only evidence of record 
diagnosing a respiratory disorder, and under Espiritu, such 
assertions are not considered competent.  

Inasmuch as the veteran does not currently have a respiratory 
disorder, the Board concludes that such a disorder was not 
incurred in or aggravated by service.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as there is a  preponderance of the evidence 
against the claim, it must be denied.

C.  Skin Disorder

The veteran alleges that he developed a skin disorder in 
service, received VA treatment for such a disorder in 1994, 
and recently developed bumps on his face.  His representative 
requests the Board to give the veteran the benefit of the 
doubt in the resolution of his claim.  

During active service from November 1968 to November 1972, 
the veteran did not complain of or seek treatment for skin 
problems.  On separation examination conducted in May 1972, 
an examiner noted a normal clinical evaluation of the skin 
with the exception of athlete's foot.  He indicated that the 
veteran had had this condition since 1971 and had self 
treated it with medication.  

Post-service medical documents, including multiple VA and 
private treatment records dated since 1980, reflect that, 
since discharge from service, the veteran has not complained 
of, received treatment for, or been diagnosed with, a skin 
disorder.  For the previously noted reasons, the veteran's 
assertions diagnosing such a  disorder are not considered 
competent.  

Inasmuch as the veteran does not currently have a skin 
disorder, the Board concludes that such a disorder was not 
incurred in or aggravated by service.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as there is a  preponderance of evidence 
against the claim, it must be denied.



D.  Arthritis of the Hands with Joint Pain

The veteran asserts that he first received treatment for 
arthritis of his hands in 2002 or 2003, at a VA clinic.  He 
contends that this arthritis is related to his active 
service.  The veteran's representative requests the Board to 
give the veteran the benefit of the doubt in the resolution 
of his claim.  

According to his service medical records, during service, the 
veteran did not report or receive treatment for any 
complaints associated with his hands.  On separation 
examination conducted in May 1972, an examiner noted a normal 
clinical evaluation of all systems, including the upper 
extremities.  

According to VA treatment records dated since 2001, the 
veteran currently has such a condition, but no medical 
professional has linked it to the veteran's active service.  
Rather, the veteran asserts that such a nexus exists.  The 
veteran's assertions in this regard are not competent.

Inasmuch as the record does not include a competent medical 
opinion linking arthritis of the hands to the veteran's 
active service or establishing that such a condition 
manifested to a compensable degree within a year of the 
veteran's discharge from active service, the Board concludes 
that arthritis of the hands with joint pain was not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as there is a 
preponderance of evidence against the claim; it must be 
denied.

E.  Hyperopia & Presbyopia

The veteran alleges that his eye disorder, for which he first 
received treatment from Paul S. Gulbas, M.D., in 1994, is 
related to his active service, specifically, his Agent Orange 
exposure.  The veteran's representative requests the Board to 
give the veteran the benefit of the doubt in the resolution 
of his claim.  

During service, the veteran did not report or receive 
treatment for any complaints associated with his eyes.  On 
separation examination conducted in May 1972, an examiner 
noted a normal clinical evaluation of all systems, including 
the eyes.  

According to records from Dr. Gulbas dated since 2000 and VA 
treatment records dated since 2003, since discharge from 
service, the veteran has received treatment for vision 
problems, which health care providers have attributed to 
hyperopia and presbyopia.  

As the RO informed the veteran in a statement of the case 
issued in February 2005 and a supplemental statement of the 
case issued in June 2005, such conditions represent 
congenital or developmental defects of the eye.  See also 
Dorland's Illustrated Medical Dictionary 795-96 (27th ed. 
1988) (defining the former condition as a refractive error of 
the eye).  As such, they are not deemed diseases or injuries 
for VA purposes and, as previously indicated, may not be 
service connected in their own right on either a direct 
incurrence or presumptive basis.  Rather, to prevail in this 
particular claim, the evidence must establish that the 
veteran has additional disability due to disease or injury 
superimposed upon these defects.  The veteran does not so 
assert and there is no medical evidence of record indicating 
that such is the case.  

Inasmuch as hyperopia and presbyopia represent congenital or 
developmental defects of the eye and the veteran does not 
have additional disability due to disease or injury 
superimposed upon these defects, the Board concludes that 
hyperopia and presbyopia were not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in 
resolution of this claim.  Rather, as there is a 
preponderance of evidence against the claim, the claim must 
be denied.



F.  Bilateral Knee Pain

The veteran asserts that he began to have pain in his knees 
after service, in approximately 2002, but believes that such 
pain results from his in-service Agent Orange exposure.  The 
veteran's representative requests the Board to give the 
veteran the benefit of the doubt in the resolution of his 
claim.  

During service, the veteran did not report or receive 
treatment for any complaints associated with his knees.  On 
separation examination conducted in May 1972, an examiner 
noted a normal clinical evaluation of all systems, including 
the lower extremities.  

According to VA treatment records dated since 2000 and 
reports from Texas Imaging Services of El Paso, dated in 
November 2004, the veteran currently has bilateral knee pain, 
which health care providers have attributed to degenerative 
joint disease (not confirmed on x-rays) and chondromalacia of 
the left patella with myxoid degeneration of the left medial 
meniscus.  They have not related this pain to the veteran's 
active service.  Rather, the veteran asserts that such a 
nexus exists.  The veteran's assertions in this regard are 
not competent.

Inasmuch as the record does not include competent evidence 
relating a disability manifested by bilateral knee pain to 
the veteran's active service, including his presumed Agent 
Orange exposure, and bilateral knee pain is not a disease for 
which service connection may be presumed under 38 C.F.R. § 
3.309(e), the Board concludes that bilateral knee pain was 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as there is a preponderance of evidence 
against the claim; it must be denied.



G.  Back Pain

The veteran asserts that he began to experience back pain 
after service, but believes that such pain results from his 
in-service Agent Orange exposure.  The veteran's 
representative requests the Board to give the veteran the 
benefit of the doubt in the resolution of his claim.  

During service, the veteran did not report or receive 
treatment for any complaints associated with his back.  On 
separation examination conducted in May 1972, an examiner 
noted a normal clinical evaluation of all systems, including 
the spine.  

According to VA treatment records dated since 1994 and 
reports from Texas Imaging Services of El Paso dated in 
November 2004, the veteran currently has back pain, which 
health care providers have attributed to degenerative joint 
disease (not confirmed on x-rays) and facet arthrosis at L3 
through S1.  They have not related this pain to the veteran's 
active service.  Rather, the veteran asserts that such a 
nexus exists.  The veteran's assertions in this regard are 
not competent.

Inasmuch as the record does not include competent evidence 
relating a disability manifested by back pain to the 
veteran's active service, including his presumed Agent Orange 
exposure, and back pain is not a disease for which service 
connection may be presumed under 38 C.F.R. § 3.309(e), the 
Board concludes that back pain was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, there is a 
preponderance of evidence against the claim; it must be 
denied.

H.  Hypertension

The veteran asserts that he was first diagnosed with 
hypertension after service at a VA clinic.  He believes, 
however, that this disease initially manifested in service, 
possibly secondary to his Agent Orange exposure, or is due to 
his service-connected diabetes mellitus.  The veteran's 
representative requests the Board to give the veteran the 
benefit of the doubt in the resolution of his claim.  

During service, the veteran did not report or receive 
treatment for any complaints associated with his heart.  On 
entrance examination conducted in April 1968, the veteran had 
a blood pressure reading of 118/64.  On separation 
examination conducted in May 1972, he had a blood pressure 
reading of 120/80.  An examiner noted a normal clinical 
evaluation of all systems, including the heart.  

According to VA treatment records dated since 1998, records 
from Brian M. Carty, M.D., dated since March 2000, and a 
report of VA Agent Orange Registry examination conducted in 
July 2003, the veteran currently has hypertension, but no 
health care provider has linked such a condition to the 
veteran's active service or his service-connected diabetes 
mellitus.  Moreover, no health care provider has indicated 
that such a condition manifested to a compensable degree 
prior to 1998.  Rather, the veteran asserts that a nexus 
exists between his hypertension and his active service or 
service-connected diabetes mellitus.  The veteran's 
assertions in this regard are not competent.

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran's hypertension is related to 
his active service or service-connected diabetes mellitus, or 
that his hypertension manifested to a compensable degree 
within a year of his discharge from service, and hypertension 
is not a disease for which service connection may be presumed 
under 38 C.F.R. § 3.309(e), the Board concludes that 
hypertension was not incurred in or aggravated by service, 
may not be presumed to have been so incurred, and is not 
proximately due to or the result of a service-connected 
disability.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, there is a 
preponderance of evidence against the claim; it must be 
denied.




ORDER

Service connection for prostate cancer and benign prostatic 
hypertrophy, including as secondary to in-service herbicide 
exposure, is denied.

Service connection for a respiratory disorder is denied.  

Service connection for a skin disorder is denied.

Service connection for arthritis of the hands with joint pain 
is denied.  

Service connection for hyperopia and presbyopia (claimed as 
vision problems), including as secondary to in-service 
herbicide exposure, is denied.

Service connection for bilateral knee pain, including as 
secondary to in-service herbicide exposure, is denied.

Service connection for back pain, including as secondary to 
in-service herbicide exposure, is denied.

Service connection for hypertension, including as secondary 
to in-service herbicide exposure or service-connected 
diabetes mellitus, is denied.


	                     
______________________________________________
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


